Citation Nr: 0416974	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-15 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic muscular strain of 
the lumbar spine superimposed on degenerative instability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic muscular strain of 
the left hip.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected gastroesophageal reflux 
disease.

4.  Entitlement to an initial compensable disability rating 
for service-connected seasonal allergic rhinitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  February and July 2002 rating 
decisions of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In February 2002, the RO granted service connection for 
muscular strain of the left hip, gastroesophageal reflux 
disease (GERD), and seasonal allergic rhinitis, each 
evaluated noncompensable.  In July 2002, the RO assigned 
increased ratings of 10 percent for the GERD and left hip 
strain.  Service connection was also granted for chronic 
muscular strain of the lumbar spine superimposed on 
degenerative instability, evaluated as 10 percent disabling, 
and denied for a fracture of L2.

In January 2004, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided, a transcript of which has been associated with his 
claims folder.  During the hearing, the veteran withdrew his 
appeal as to the issue of entitlement to service connection 
for a fracture of L2.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Subsequent 
to the issuance of the Statements of the Case (SOC) in 
February and August 2003, additional private medical records 
and copies of VA outpatient treatment records were submitted 
to the Board.  Some of these documents have not yet been 
reviewed by the RO.  The record does not contain a waiver of 
RO consideration for this evidence.  The Board cannot cure 
this procedural defect, and must remand the matter for 
consideration of the evidence by the RO and the issuance of a 
Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 
19.31 (2003).

During his January 2004 video-conference hearing, the veteran 
indicated that he had been receiving treatment at the White 
City VA Medical Center (VAMC) and from A. Gilchrist, M.D. 
(Medford Medical Clinic) for his service-connected 
disabilities.  He has provided some of his treatment records 
from these facilities (discussed above), dated through 2003.  
On remand, any more recent treatment records should be 
obtained.  

The veteran underwent a VA examination of his service-
connected disabilities in January 2002.  During his video-
conference hearing, he indicated that the symptoms associated 
with these disabilities had increased in severity since that 
time.  As such, the Board finds that contemporary and 
thorough examination would be of assistance in assessing the 
extent of the veteran's current low back and left hip 
disorders, gastroesophageal reflux disease, and allergic 
rhinitis.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

Additionally, during the pendency of the veteran's appeal, VA 
promulgated new regulations amending and renumbering the 
rating criteria for diseases and injuries of the spine, 
effective September 26, 2003.  See 68  Fed. Reg. 51454-51456 
(Aug. 27, 2003).  There is no indication that the RO 
considered the amendments to the regulations with regard to 
the service-connected chronic muscular strain of the lumbar 
spine superimposed on degenerative instability.  See 
VAOPGCPREC 7-2003.  On remand, the RO should also ensure that 
the veteran has been provided proper notice in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate his claims for 
higher disability ratings, (2) the 
information and evidence that VA will 
obtain on his behalf, (3) the information 
and evidence that he is expected to 
provide, and (4) request that he provide 
any evidence in his possession that 
pertains to the claims.  A record of his 
notification must be incorporated into the 
claims file. 

2.  Make arrangements to obtain the 
veteran's treatment records from the White 
City VA Medical Center and Dr. Gilchrist 
(Medford Medical Clinic), dated since 2003.

3.  After associating with the claims file 
all available records received pursuant to 
the above development, schedule the veteran 
for appropriate VA examinations of his 
service-connected low back and left hip 
disorders, gastroesophageal reflux disease, 
and allergic rhinitis.  The claims file 
must be made available to the examiners, 
and the examiners should indicate in the 
reports that the claims file was reviewed.  
Any indicated tests should be accomplished.  
A rationale for any opinions expressed 
should be provided.

Orthopedic

The orthopedic examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected chronic muscular strain of the 
lumbar spine superimposed on degenerative 
instability and service-connected chronic 
muscular strain of the left hip.

The examiner should note the range of 
motion for the low back and left hip and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the low back or left hip is used 
repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With respect to the lumbar spine, the 
examiner should also state whether there is 
any muscle spasm; loss of lateral spine 
motion; osteoarthritic changes; narrowing 
or irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

Gastrointestinal

The gastrointestinal examiner should 
identify and describe in detail all 
residuals attributable to the veteran's 
service-connected gastroesophageal reflux 
disease.  The examiner should note the 
frequency of symptoms of GERD, including 
epigastric distress, dysphagia, pyrosis, 
regurgitation, substernal arm or shoulder 
pain, vomiting, anemia, weight loss, 
vomiting, hematemesis, or melena, if 
present.  

Ear, nose and throat (ENT)

The ENT examiner should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected allergic rhinitis.  The examiner 
should specifically comment on whether 
polyps are present and the percentage of 
obstruction in each nasal passage. 

4.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  The RO 
should document its consideration of the 
revised criteria for rating disabilities of 
the spine, effective September 26, 2003.  
If the decisions with respect to the claims 
remain adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




